Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13, 15-23 & 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an apparatus, method, and non-transitory computer medium for encoding video frames.
Prior art was found for the claims as follows: 
Zhang et al. (US 2017/0214938 A1) (hereinafter Zhang)
Mao et al. (US 2020/0120344 A1) (hereinafter Mao)
Pandit et al. (US 2009/0262804 A1) (hereinafter Pandit)

Regarding claims 1, 5, 9, and similarly in claims 11, 15, 19-21 & 25, Zhang discloses an apparatus for encoding video frames, the apparatus comprising:
a receiver to receive a frame to be encoded, and to receive a quantization parameter and statistics for the frame;
a frame motion analyzer to detect a motion activity status for the frame based on the statistics;
a motion adaptive frame inserter to adaptively switch between execution of regular reference list management and execution of long-term reference frame insertion based on the detected motion activity status and the quantization parameter; and


However, neither Zhang, Mao, nor Pandit teach or suggest the claim features of:
the motion adaptive frame inserter to execute the long-term reference frame insertion in response to the frame including a universal motion and the quantization parameter being greater than a threshold as recited in claims 1, 11 & 21; 
the motion adaptive frame inserter to execute the regular reference list management in response to the frame not including a universal motion or the quantization parameter not being greater than a threshold as recited in claims 5, 15 & 25;
the encoder to avoid zero-enforcing for a spatial direct mode vector or a skip mode motion vector in response to use of the long-term reference frame insertion as recited in claims 9 & 19; and
the regular reference list management including applying normal zero-enforcing to spatial direct and skip mode motion vectors if a co-located reference block is stationary as recited in claim 20.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.

each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIEL CHANG/Examiner, Art Unit 2487